 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDTusculum College and Tusculum College Federation ofTeachers,Local 2264,American Federation ofTeachers,AFL-CIO,Petitioner.Case 10-RC-9079September14, 1972DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MILLER AND MEMBERSJENKINS ANDPENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer E. WalterBowman. Thereafter, pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations,Series 8,as amended, and by direction of theRegional Director for Region 10, this case was trans-ferred to the National Labor Relations Board for de-cision. The Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority- in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The parties stipulated that Tusculum Collegeisa private nonprofit college located at Greenville,Tennessee. During the past year, it derived gross reve-nues in excess of $1 million, exclusive of contribu-tions, which, because of limitations by the grantor, arenot available for use for operating expenses. Duringthe same period, the Employer purchased materials inexcess of $50,000 directly from sources located out-side the State of Tennessee. Based on the foregoingstipulated facts, we find that the Employer is engagedin commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assert juris-diction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer)3.A question affecting commerce exists I con-1The Employerhas moved to dismiss the petition on the ground that thePetitioner is not a labor organization.The national constitutionof the AFTprovides that it"shall consist of federations of public and private schoolteachers." The recordindicatesthatemployees participate in the Petitionerand that it exists for the purpose of dealing with an employer concerninggrievances,labor disputes,rates of pay,hours, and working conditions. Asthe Petitioner has expressed a willingness to represent the employees involvedherein, we find that it is a labor organization within the meaning of Sections2(5) and 9(c)(1) of the Actand accordinglydenythe motionto dismiss thepetition.Cf.FloridaSouthernCollege,196 NLRB No. 133.2 The Employerhas moved to dismiss the petition on the ground that thePetitioner failed to request recognition prior to the hearing.It is well settledthatthe filing of a petition constitutes a sufficient demand for recognition.The Great Atlantic & Pacific Tea Co,96 NLRB 660,661, fn.l;Advancecerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.'4. The Petitioner seeks a unit of all full-time andregular part-time teaching faculty.While the partiesare in agreement as to the appropriateness of such aunit, they disagree as to the placement of the follow-ing categories:a.Division directorsare appointed for 1-yearterms and may be reappointed indefinitely. They areappointed by the president upon the recommendationof the dean of the college,4 made after consultationwith the individual in question and certain of his col-leagues. In general, they report to and work with thedean of the college; occasionally they meet with himas a group. They carry the same teaching load as otherfull-time faculty members, but receive a stipend of$400 in addition to their regular salary, which is de-termined on the same basis as that of other facultymembers.The division director, after discussion with hiscolleagues, makes recommendations on what charac-teristics should be sought in individuals recruited forthe faculty. He also prepares a statement of duties forprospective new faculty members which, after beingreviewed by the dean of the college, is circulatedthrough university placement services to potential ap-plicants. Each applicant is interviewed by about halfthe faculty, including the division director and allother faculty members in the division in which he isto teach. Every faculty member who interviews theapplicantmakes a written recommendation to thedean of the college. Recommendations by facultymembers in the division involved receive the greatestweight; this is especially true of the division director'srecommendation, because of his greater experienceand expertise. The dean of the college, after reviewingall the recommendations, adds his own which, alongwith the others, is submitted to the president, whomakes the final decision. In similar manner, the divi-sion director makes written recommendations to thedean of the college concerning tenure and retention offaculty members not yet on tenure. The ultimate deci-sion on tenure is made by the Board of Trustees,which has recommendations from the president, thedean of the college, and each member of the executivecommittee, as well as from the division director. Onone occasion, a senior faculty member was also askedtomake a recommendation concerning tenure.PatternCo,80 NLRB 29 Accordingly, the motionto dismiss is herebydenied3 In view of our findinginfrathatdivision directors and members of theexecutivecommitteeare not supervisors,we rejectthe Employer's contentionthat thePetitioner's showing of interest is fatally taintedby theirparticipa-tion.° In accordancewiththe stipulationof theparties, we find that the presi-dent and the dean ofthe collegeare supervisors. Accordingly,we shallexclude them from the unit199 NLRB No. 6 TUSCULUM COLLEGE29The division director oversees the curriculum ofall departments within his division and submits anyproposed changes to the curriculum committee (con-sisting of the dean of the college, the dean of adminis-trative services, three faculty members elected for3-year terms, and three students), which reviews thecurriculum and makes recommendations to the facul-ty.The curriculum is ultimately determined by thefaculty as a whole. The division director, after ascer-taining the times at which the faculty members in hisdivisionwish to holdclasses,submits a proposedschedule of classes to the dean of administrative serv-ices. To the extent possible, the faculty members' pref-erences are honored in setting up the schedule. Thedivision director does not direct the day-to-day workof faculty members.The business manager asks each division directorto submit a proposed budget for his division eachyear.If the budget is not within certain limitations setforth by the business manager, it is returned to thedivision director for revision. The division director,after consulting with the faculty members in the divi-sion, projects the division's need for supplies and ma-terials and the cost thereof and submits a budget tothe dean of the college, who sends it on to the businessmanager.He must give specific reasons why aparticular piece of equipment is needed. Final ap-proval of the overall budget for the Employer is by theBoard of Trustees; budgets for individual divisions donot receive final approval until the overall budget isapproved. Salaries are not included in the budgets,which may be quite small; one department had abudget of $45 for the academic year 1971-72. Individ-ual faculty members purchase supplies authorized inthe budget; purchase orders must be approved bothby the division director and by the business manager.Three division directors are also members of theexecutive committee of the faculty, whose functionsare describedinfra.The college catalogue lists the twoadmitted supervisors-the president and the dean ofthe college-as both faculty members and administra-tive officers, but lists division directors only amongthe faculty. The college's policy manual describes theduties of the division directors under the heading of"Faculty," rather than "Administration." A facultymember who desires to take a leave of absence oraccept outside employment must obtain the approvalof the president; the division director's approval is notrequired.On the basis of the foregoing facts, we concludethat the authority possessed by division directors isinsufficient to constitute them supervisors within themeaning of the Act. They do not make the final deci-sions on appointment, retention, and tenure. The divi-sion director's recommendation is merely one factorconsidered in making these decisions; to the extentthat it is given greater weight than recommendationsby other faculty members, this fact appears to reflectthe director's superior knowledge and experiencerather than possession of the type of authority con-templated in the statutory definition of a supervi-sor.5 Indeed, the college policy manual states that thedivision director "will work closely with his divisionalcolleagues" in carrying out his duties. This furtherindicates the existence of a structure of collegialitysimilar to that which we found inFordham University,supra,to be insufficient to render department chair-man supervisors. In addition, the division directorshere, like the department chairmen at Fordham, donot direct the work of faculty members. Similarly,while the division director prepares the budget for hisdivision (which, unlike the departmental budgets inFordham,does not include salaries), his recommenda-tions are not always followed. It also appears that thecollege does not view the division directors as differ-ing significantly from other faculty members; the cat-alogue and policy manual list them as facultymembers, and they receive no reduction in teachingload and only a minimal stipend.Accordingly, we find that the division directorsare not supervisors and shall include them in theunit.'b. Theexecutivecommitteeof the faculty consistsof the dean of the college asex officiochairman andsix faculty members elected by the faculty for 3-yearterms. Three of the present members of the executivecommittee are division directors? According to thecollege'spolicymanual, the executive committee"acts for the faculty between regular faculty meetingsand whenever problems require immediate faculty at-tention," prepares agenda for faculty meetings, andnominates members of other faculty committees.The principal function of the executive commit-tee is the evaluation of classroom teachers. Membersof the executive committee attend each facultymember's classes and discuss aspects thereof. There-after, each member of the executive committee sub-mits a written recommendation to the presidentconcerning whether to retain the faculty member orgrant him tenure. The president considers these rec-ommendations, as well as those of the dean of thecollege and the division directors, in making his rec-ommendation to the Board of Trustees, which makesthe final decision. Recommendations concerning pro-motion are made by members of the executive com-5 SeeFordham University,193 NLRB No 23, andcases cited in In. 16thereof6 Fordham University, suprar Fiveof the six members of the executive committee,includingtwo of thedivisiondirectors,submittedtheirresignationsshortlybeforethe hearing. Asof the date of the hearing, the faculty had not acted on theseresignations. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDmittee in similar manner. The president testified thata faculty member would have little or no chance ofbeing promoted if the executive committee recom-mended against promotion.Similarly,members of theexecutive committee can recommend that facultymembers be granted sabbaticals or other leaves ofabsence, with or without pay. The dean of the collegeand the president also make recommendations con-cerning leaves of absence, but approval by the Boardof Trustees is required.The issue before us in the instant case with re-spect to members of the executive committee is sim-ilar to that presented inAdelphi University,195 NLRBNo. 107, with respect to the personnel and grievancecommittees. We concluded there that the members ofthose committees were not supervisors because, whileeach committee, acting as a group, had some supervi-sory authority, no individual member thereof hadsuch authority. The rationale inAdelphiisequallyapplicable to the instant case. Here, as inAdelphi,ultimate authority rests with the Board of Trusteesrather than with the executive committee. The mem-bers of the executive committee are elected by thefaculty as a whole and are not requested to advocatethe interests of management or act as management'srepresentatives inmaking their recommendations.Thus, like the members of the two committees inA del-phi,the members of the executive committee appearto be acting as representatives of the faculty in givingadvice to the president and the trustees. The fact thateach member of the executive committee makes hisown recommendation concerning tenure or the reten-tion or promotion of a faculty member does not re-quire a different result, as there is no reason to believethat any one member of the committee caneffectivelyrecommend action in these areas.We therefore conclude that the members of theexecutive committee, other than the dean of the col-lege, are not supervisors, and we shall include them inthe bargaining unit.c.The placement of the followingadministrativepersonnelis also in dispute:Thedean of administrative servicesis in charge ofthe college's financial aid program, coordinates place-ment interviews for students, administers standard-ized tests given to entering students, and evaluatesapplications of students seeking to transfer to the col-lege.He is also the registrar and, in this capacity,keeps all records relating to the academic progress ofstudents; helps students straighten out any problemswith their transcripts, registration, or prerequisites;and sees to it that every student has an official iden-tification card. He arranges the schedule of classesand organizes registration.About45 percent of histime is spent working with students, approximately 45percent arranging the college calendar and classschedule,and 10 percent on general administrativeduties.He is anexofficiomember of the faculty'sadmissions and academic standards committee andcurriculum committee and isex officiosecretary of thefaculty.'The present incumbent is a tenured professorbut no longer teaches.Thedean of studentsserves as coordinator of ex-tracurricular activities at the college.He is advisor tothe student government association,the student activ-ities committee,the interdormitory council,and thestudent publications.During the past year, he hasworked with students in informal courses called "ex-ploration and awareness,"whereby educational expe-rience is obtained outside the classroom.As exofficiochairman of the campus life committee of the faculty,he is responsible for dormitory assignments and disci-plinaryaction;he is on a committee which hasworked withthe president to revise disciplinary reg-ulations. Essentially all of his time is spent on studentaffairs.He has degreesin divinityand human rela-tions, but does not teach any formal courses.Thedirectorof collegerelations and developmenthelps to inform the general public of the college'sactivities in order to attract students and obtainfunds. In performing this function,he spends 30 to 40percent of his time off campus.Students assist him inpreparing brochures.He advises students with regardto their publications and radio station and helps eval-uate students applying for positions with these media.'He does not interview prospective students for thecollege.About 20 percent of his time is devoted tostudent affairs. He has a master's degree in music, butdoes not teach any courses.As previouslyindicated,thebusiness managerin-forms the division directors of limitations which theymust meet in preparing their budgets and reviews pro-posed budgets to make sure that they are within suchlimitations.His signature is required on all purchaseorders. In addition, he bills students for tuition andother expenses, assists the dean of administrative serv-ices in assigning students to part-time jobs on campus,assesses and collects payment for damage to dormito-ries, and works with a student committee to improvefood services in the cafeteria.He has a bachelor'sdegree and formerly taught courses in accounting atPennsylvania State University,but does not teach anycourses at Tusculum.Thedirectorof admissionswas employed pur-suant to a contract between the Employer and John-son Associates,Inc.Under the contract,JohnsonAssociates furnishes the Employer with the director ofadmissions and support personnel,such as admissionscounselors and secretaries,and is solely responsiblefor payment of their salaries, expenses,and fringe8The dean ofthe collegeis ex officiochairman of the faculty TUSCULUM COLLEGEbenefits.Before the present director of admissionswas hired,he was interviewed by the president andmembers of the faculty and administration of the col-lege. The president has the right to ask Johnson Asso-ciates to replace the director of admissions for cause.The director of admissionsis anex officiomember ofthe admissions and academic standards committee,which recommends for faculty approval policies,standards,and procedures governing admission ofstudents.He is required to follow the admissions poli-cies finally approvedby the facultyand administra-tion,but the contract requires the college to obtain theconsent of Johnson Associates before changing itsadmissions policies.The director of admissions is re-sponsible to the president of the college, and makesweekly reports to him on applications,acceptances,denials,deposits, and cancellations.He spends about50 percent of his time away from campus, recruitingprospective students;on at least one occasion, thepresident of the college has directed him to go to aparticular area for an interview.When on campus, thedirector of admissions directs the activities of the ad-missions office staff,arranges for publication of bro-chures, updates the admissions program,and repliesto all letters and inquiries received by his office. Hedoes not teach any courses.The position ofdirector of information serviceswas vacant at the time of the hearing,but theEmployer'spresident stated that it would be filledafter the former incumbent's contract expired on June30, 1972.The director of information services servesas advisor to the student yearbook and newspaperand the campus radio station, helping them securefavorable contracts and advising them on problemswith regard to layout,presentation,point of view, andpossible libel suits.He serves on the publications com-mittee along with other faculty members and stu-dents;this committee selects officers for the studentpublications.The former incumbent had a degree injournalism,but did not teach any courses in journal-ism.Theassociate for alumniaffairsmaintains contactwith alumni and former students and reports theiractivities after graduation.He also seeks to encouragegraduating students to maintain their interest in theaffairs of the college after graduation.The presentincumbent has taught physical education and servedthe college in many other capacities, but does not nowteach any courses.The administrative personnel described above,with one exception,"are paid on the basis of 129The contract of the director of college relations and development in1971-72 wasfor a 10-month period(September1, 1971, throughJune 30,1972), including 3 weeks' paid vacation,whereas the contracts of other ad-ministrative personnel were for the periodJuly 1, 1971,through June 30,1972 The difference appears to be due to the fact that the present director31months of employment per year, including 1 month'spaid vacation, whereas classroom teachers are paidfor an academic year (approximately 9 months) withno paid vacation. Otherwise, administrative personnelreceive essentially the same fringe benefitsas class-room teachers.10 They are supervised directly by thepresident of the college, whereas classroom teachersare under the immediate supervision of the dean ofthe college. Unlike classroom teachers, they do notteach courses in the fields in which they have degrees.Administrative personnel attend and vote at facultymeetings, and, as noted above, one of them isex offi-ciosecretary of the faculty. However, the college cat-alogue lists all of them among members of theadministration, while only the dean of administrativeservices (whose appointment contract also refers tohim as a professor of education) is listed among thefaculty. In addition, the college policy manual, whileincluding administrative personnel as members of thefaculty, describes their duties under the heading "Ad-ministration." Furthermore, the dean of administra-tive services, the dean of students, the director ofcollege relations and development, and the businessmanager are members of the administrative council,described in the policy manual as the basic policy-making council of the college. The dean of the collegeisalsoon this council, which is responsible to thepresident, but it does not include any classroomteachers.On the basis of the foregoing facts, we concludethe administrative personnel do not share a sufficientcommunity of interest with the classroom teachers towarrant their inclusion in the unit. They are on adifferent work schedule and under separate supervi-sion, and the college catalogue and policy manualindicate that the college views them as primarilymembers of the administration rather than of the fac-ulty. In addition, while the classroom teachers teachin the particular fields in which they have collegedegrees, so that their work clearly requires educationin a specialized area as contemplated in the definitionof "professional employee" within the meaning ofSection 2(12) of the Act, it does not appear that anyparticular course of study is required to perform thework of the administrative personnel. Thus, the factthat the director of college relations and developmenthas a degree in music, rather than in some other field,appears to be of no significance in his performance ofhis duties. Accordingly, we shall exclude the adminis-trative personnel from the unit."d. Thelibrary staffconsists of the librarian, theof college relations and developmentwas not appointedto this position untilAugust 1971iIn additionto other fringe benefitsreceived by all facultymembers, thedean of studentsand the dean of administrativeservicesare provided withfree housingiiFlorida Southern College,196 NLRB No 133 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant librarian, and an assistant to the librarian.They assist students and faculty members in using thelibrary and help students learn how to do research.The librarian has a degree in library science, and theassistant librarian has had academic training in thisfield.These individuals are paid for 12 months ofwork per year, including 1 month's paid vacation, butotherwise receive the same fringe benefits as otherfacultymembers. They attend and vote in facultymeetings. They are under the immediate supervisionof the dean of the college. The librarian advises thecurriculum committee as to the available resources ofthe library.As the librarian and assistant librarian utilize ad-vanced training in a specialized field-library sci-ence-in their work, we find that they are professionalemployees within the meaning of the Act. In accord-ance with prior decisions including professional li-brarians in faculty units.12 we shall include thelibrarian and the assistant librarian in the unit foundappropriate herein."e.The full-time faculty members at Tusculumteach 40 quarter hours 14 in the classroom during theacademic year. In addition, there are a number ofpart-time faculty memberswhose teaching loads duringthe 1971-72 academic year ranged from 4 to 23 quar-ter hours. Those who teach courses in every quarterreceive contracts similar to those of full-time facultymembers, while others receive letters of intent ap-pointing them to teach in a particular quarter andsetting forth their salary for that quarter. They do notreceive fringe benefits other than Social Security, andare not affected by the college's rank, termination,and tenure policies, but are bound by its rules foracademic programs.We have held in prior cases 15 that part-time fac-ulty members who teach at least one-quarter the nor-mal load for full-time faculty members are regularpart-time professional employees who must be includ-ed in the same unit with the full-time faculty, unlessthe parties agree to exclude them. We see no reasonto depart from the formula heretofore applied in de-termining the voting eligibility of part-time facultymembers. Accordingly, those part-time faculty mem-bers teaching 10 or more quarter hours during the1972-73 academic year will be included in the unit.12Fordham University,193 NLRB No 23, C.W. Post Center of Long IslandUniversity,189 NLRB No 109.13As the parties stipulated that the assistant to the librarian is a clericalem?loyee,we shall exclude her from the units.1The number of quarter hours in a course is determinedby multiplyingthe number of quarters during which the course istaught bythe number ofhours of classes per week in that course. Thus, a course whichhad 4 hoursof classes per week for 3 quarters would require 12 quarter hours of classroominstruction.15ManhattanCollege,195 NLRB No. 23;University of Detroit,193 NLRBNo. 95,University of NewHaven,190 NLRB No. 102f.The college has a number ofprofessorsemeritiwho served the college for many years in teaching orother capacities. Some of them no longer teach cours-es; others occasionally teach underletter of intentsimilar to those received by part-time faculty mem-bers. They also informally advise other faculty mem-bers and students. They are paid for any course theyteach, but otherwise receive only retirement pay anddo not receive the fringe benefits available tofull-timefaculty members. The college furnishes them with of-fices free of charge, but has no contract with themexcept for the letters of intent used when they teachcourses.They may useall facilitiesof the college forresearch and writing. They participate and vote infaculty meetings; one of them is currently marshal ofthe faculty.Except to the extent that they teach courses, thestatus of the professors emeriti is essentially that ofretirees, whom the Supreme Court has held not to be"employees" within the meaning of the Act.16 Any ofthem who carry a sufficient teaching load to qualifyas regular part-time employees under the formula setforthsuprashall be included. All others shall be ex-cluded from the unit.'g.Certainadjunct personnelemployed by thenearby Greene Valley Hospital and School teachcourses at Tusculum; in return, the collegereleasessome of its faculty members from part of their teach-ing load so that they can teach courses at GreeneValley. The adjunct personnel work with students intraining educable mentally retarded persons and mustbe certified teachers of such persons. Tusculum doesnot pay Greene Valley for the services of these per-sonnel, nor does Greene Valley pay Tusculum for theservicesrendered by members of the Tusculum facul-ty; each institution pays its own personnel. It thusappears that Tusculum does not control the wages ofthe adjunct personnel employed by Greene Valleyand has such limited control over their working condi-tions that these adjunct personnel cannot appropri-ately be included in the unit.h.Certain faculty members were informed thatthey wouldbeon terminalcontractsfor the 1971-72academic year; 11 i.e., that they would not be given newcontracts or employed further in subsequent years. Asthe hearing was held before the end of the 1971-72academic year, we cannot determine from the recordwhether the employment of these individuals has, infact, been terminated. However, in accordance withthe Board's customary practice, any such facultymember who is still employed at the time of the elec-16Allied Chemical & AlkaliWorkers of America, Local Union No 1 vPittsburgh Plate Glass Company,404 U S. 157.17The recorddoes not indicatewhether any facultymembers will be onterminalcontracts for the 1972-73 academic year TUSCULUM COLLEGEtion will be eligible to vote, irrespective of his expect-ancy of continued employment thereafter.18In accordance with the foregoing, we find thatthe following employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time faculty mem-bers at Tusculum College, including division di-rectors and professional librarians, but excludingadministrative personnel, adjunct personnel paidby Greene Valley Hospital and School, Profes-sors Emeriti, guards and supervisors as defined inthe Act, and all other employees.18ManhattanCollege,195 NLRB No23,Whiting Corporation, Spencer andMorrisDivision,99 NLRB 117, 122.335. The parties stipulated that many faculty mem-bers would complete their work for the 1971-72 aca-demic year on or about May 28, 1972, and would notthereafter be present on campus until the fall of 1972.Accordingly, we shall not direct that an election beheld at this time, but shall direct that it be held afterthe commencement of classes for the fall quarter ofthe 1972-73 academic year, on a date to be de-termined by the Regional Director, among the em-ployees in the appropriate unit who are employedduring the payroll period immediately preceding thedate of issuance of the Notice of Election.19[Direction of Election andExcelsiorfootnoteomitted from publication.]19Fordham University, supra, Garin Company,148 NLRB 1499, 1502